                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVANIA

                                               :
    NOBLE DREW ALI, MOORISH                    :
    SCIENCE TEMPLE OF AMERICA AND              :
    SHEIK C. BARNES BEY                        :
                        Plaintiffs,            :
                                               :
                         v.                    :                 No. 5:18-cv-5655
                                               :
                                               :
    MARY MONGIOVI SPONAUGLE,1 et               :
    al.,
                     Defendants.               :
                                               :

                                         OPINION
 Motion to Dismiss Plaintiffs’ Complaint by Defendants Howard F. Knisely, David Miller,
                    Mary Mongiovi Sponaugle, ECF No. 5—Granted
Motion to Dismiss Plaintiffs’ Amended Complaint by Defendants Craig W. Stedman, et al.,
                                    ECF No. 17—Granted
  Motion to Dismiss for Failure to State a Claim by Defendants Mark Shivers, Officer
                   Snyder, and Tom Rudzinski, ECF No. 33—Granted
   Motion to Dismiss Plaintiffs’ Second Amended Complaint by Defendants Craig W.
                          Stedman, et al., ECF No. 34—Granted
  Motion to Dismiss Plaintiffs’ Second Amended Complaint by Defendants Howard F.
      Knisely, David Miller, and Mary Mongiovi Sponaugle, ECF No. 36—Granted
Motion to Dismiss Plaintiffs’ Third Amended Complaint by Defendants Craig W. Stedman,
                                et al., ECF No. 44—Granted

Joseph F. Leeson, Jr.                                                           May 29, 2019
United States District Judge

     I.      BACKGROUND

          Plaintiffs Noble Drew Ali, Moorish Science Temple of America, and Sheik C. Barnes

Bey filed their Complaint on December 31, 2018, ECF No. 1, and filed their First Amended

Complaint on February 15, 2019, ECF No. 4. Although the First Amended Complaint does not



1
      Plaintiffs misspelled Defendant District Judge Mary Mongiovi Sponaugle’s surname as
“Sponugle.”
                                                1
                                             052919
enumerate specific causes of action, it appears to assert a civil rights claim under 42 U.S.C. §

1983 for violations of the First Amendment. Plaintiffs claim that they are “Moorish American

Moslems” with their own “free national government” and contend that:

       Local Municipality agencies styled as Lancaster County of Pennsylvania etc. and
       all municipalities styled as such content throughout the free national governments
       throughout the continental united States, have in the past and continue on numerous
       occasions to; deny and abrogate the Moorish Americans American Moslems heirs
       and successors, True American Citizens, our inalienable rights that guarantees and
       secures life liberty and the pursuit of happiness by the American Constitution.

First Am. Compl. 5.2

       The First Amended Complaint is comprised primarily of a rambling series of paragraphs,

the central claim of which seems to be that the Defendants, who appear to be municipal officials

and employees, have violated Plaintiffs’ right as Moorish Americans to be subject to their own

religious law:

       The Moorish Science Temple of America is a Lawful Religious Incorporated
       Organization that Noble Drew Ali the Moorish Prince, issues Charters to Religious
       Society Subordinate Temples are guaranteed Religious protection by the 1st
       Amendment of the Constitution and the continual deprivations our rights by
       preferring their law over our law. By impeding our movement, usufructing our
       properties, compulsion of contracts by threat and coerce measure of threating to
       confiscate private property that is secured in a Private irrevocable Trust.

First Amend. Compl. 5. Plaintiffs claim that the events giving rise to their claim occurred

between 1988 and the present. First Amend. Compl. 7.

       On March 7, 2019, three of the Defendants, Magisterial District Judge Mary Mongiovi

Sponaugle, Honorable Howard Knisely and Magisterial District Judge David Miller, who are

presiding judicial officers of the Lancaster County Court of Common Pleas, moved to dismiss,

claiming they are immune from suit in both their official and individual capacities and that



2
       The Court refers to the ECF pagination in all citations to docket entries.


                                                 2
                                              052919
Plaintiffs failed to state a claim against them. ECF No. 5. On March 18, 2019, Defendants Craig

W. Stedman, Caitlin Blazier, Alan Blank, David Miller, Mark J. Wilson, Brett I. Cole, Teri

Landon-Miller, and Andy Wagner also filed a motion to dismiss under both Rule 8 for failure to

contain a short and plain statement of the claim and Rule 12(b)(6) for failure to state a claim

upon which relief may be granted. ECF No. 17.

       Plaintiffs did not file a timely response to the motions, and on April 10, 2019, the Court

ordered Plaintiffs to file a brief in opposition no later than April 19, 2019, and advised Plaintiffs

that failure to respond could result in the motions being granted as uncontested and the claims

against the moving Defendants being dismissed without further notice. ECF No. 29.

Furthermore, on April 15, 2019, the Clerk of Court notified Plaintiffs that they had not filed

proof of service of Defendants Moovelook, David Kilgore, Marshall Rieger, Dezeray Davis,

Steven J. Golightly, Department of Child Support Services, Michael Wilkening, Nakisha

Dickens, and Sherri Carter, and advised Plaintiffs that failure to file proof of service within thirty

days could result in dismissal of those Defendants under Rule 4(m). ECF No. 27.

       Plaintiffs filed neither a response to the motions to dismiss nor proof of service of the

unserved Defendants as directed. Instead, they filed a “Complaint and Request for Injunction,”

which was docketed as Plaintiffs’ Second Amended Complaint. ECF No. 28. The Second

Amended Complaint lists “Noble Drew Ali” as the sole plaintiff. Second. Amend. Compl. 1. The

body of the Second Amended Complaint names as Defendants Xavier L. Mosely, Darci J.

McKean, Scott L. Tedmon, David Elliot, UCSF Benihoff Children’s Hospital, Dr. Gary Bean,

and Ann Cinnamon, all of whom reside or are located in California. The Defendants named in

the First Amended Complaint do not appear in the body of the Second Amended Complaint;




                                                  3
                                               052919
however, they are included, along with the newly added Defendants, in the “Defendant List” at

the end of their Second Amended Complaint.

       Although similarly incoherent to the allegations in Plaintiffs’ First Amended Complaint,

the allegations in Plaintiffs’ Second Amended Complaint appear to result from a completely

unrelated custody dispute in California state court. The Second Amended Complaint alleges that

       Two children, who are heirs of Noble Drew Ali, under the authority of the
       Sacramento Family Law court, were taken from their mother, who is also an heir.
       Legal and physical custody was suspended, without casue [sic] or due proccess
       [sic]. This event caused a plethora of other events to occur, all of which ultimately
       resulted in gross neglagence [sic] and deprivation of the rights of both mother and
       her children.

Second Am. Compl. 5. The Second Amended Complaint names the children’s mother as Keneice

A. Ford El, Second Amended Compl. 6, and contains a declaration that appears to have been

written by her, in which she claims that, as Moorish American Muslims, the state courts lack

jurisdiction over her. She states that she and her children “raise a claim under a violation that has

been committed by the defendants mentioned in this claim in their collective capacity of the

whole, orchestrated to violated [sic] our inalienable rights.” Second Amend. Compl. 9. Plaintiff

C. Barnes Bey makes a separate statement of facts and seems to suggest that Defendants have

violated the First Amendment by infringing his putative right to be subject to a separate body of

law as a member of the Moorish Science Temple of America, similar to the claim in the First

Amended Complaint:

       As a Governor Executive ruler, Ordained Divine Minister, Moorish Consul per
       Title 22 Chapter 2 Section 143 General Jurisdiction in all Civil Cases, a Moorish
       American Moslems Adept, I raise a claim under Federal Free National
       Constitutional [sic] that has been committed in the past and present by the
       defendants mentioned in this claim in their official and personal capacity. Each
       defendant to further their compelling interest functioned as a whole and
       orchestrated to violated [sic] my free national inalienable rights secured by my Free
       National Constitution The Divine Constitution and bylaws, The Great Koran which
       consist of the Holy Koran of the Moorish Science Temple of America aka The

                                                 4
                                              052919
       Grand Adviser and Moderator rules and regulations and the Holy Koran of
       Mohammad, The 101 Statutes of Allah ( Questionnaire For Moorish Children)
       which regulate our Society consisting of Religious and Secular Laws and Proclaims
       that Our Authority is derived from Islam for Moorish American Moslems . . . .

Second Am. Compl. 11. He further complains about state-issued documents:

       The defendants on documents labelled social security cards, birth certificates
       and other tentacles that reach to other agencies causes the clamant irreparable harm,
       because it subjects claimant to loss of nationality and inalienable rights as a free
       national being and subjects claimant to special laws that are enacted to target a class
       of people that are subjected to such laws.

Second Am. Compl. 12.

       Defendants Mark Shivers, Officer Snyder, and Tom Rudzinski moved to strike or dismiss

the Second Amended Complaint for failure to provide a short and plain statement of the claims

under Fed. R. Civ. P. 8(a)(2), lack of standing, and other defects. ECF No. 33. Defendants Craig

W. Stedman, Caitlin Blazier, Alan Blank, Mark J. Wilson, Brett I. Cole, Teri Landon-Miller, and

Andrew Wagner filed a motion to dismiss the Second Amended Complaint pursuant to Rules 8,

12(b)(1), 12(b)(6), and 15. ECF No. 34. Defendants Magisterial District Judge Mary Mongiovi

Sponaugle, Honorable Howard Knisely, and Magisterial District Judge David Miller filed a

motion to dismiss the Second Amended Complaint, arguing that it fails to state a claim upon

which relief can be granted and that they are entitled to judicial immunity. ECF No. 36.

       Plaintiffs filed a response to Defendants’ motions to dismiss the Second Amended

Complaint. ECF No. 37. In addition, Plaintiffs filed a Third Amended Complaint—again without

prior leave of court. This Amended Complaint lists new individuals as Defendants: Jennifer

Kent, Director of California Department of Health and Human Services; Jackie Lacey, Los

Angeles County District Attorney; and Nakisha Dickens. Third Amend. Compl. 2. The Third

Amended Complaint appears to attempt to state a claim by an individual named Sheik Steffon

Johns El. He seems to claim that a judgment in a California child support case and

                                                 5
                                              052919
accompanying wage garnishment, and his placement on a passport denial list by the California

Department of Health and Human Services violate his rights as a Moorish American. Third

Amend. Compl. 8-9. Defendants Craig W. Stedman, Caitlin Blazier, Alan Blank, Mark J.

Wilson, Brett I. Cole, Teri Landon-Miller, and Andrew Wagner filed a motion to dismiss the

Third Amended Complaint pursuant to Rules 8, 12(b)(1), 12(b)(6), and 15. ECF No. 44.

         The Court now addresses Defendants’ various motions to dismiss and Plaintiffs’ multiple

pleadings.

   II.       ANALYSIS

         The Court first addresses Plaintiffs’ First Amended Complaint and finds that it fails to

state a claim. It then considers Plaintiffs’ Second and Third Amended Complaints to determine

whether accepting those pleadings and permitting amendment would be futile.

   A. The First Amended Complaint is Dismissed

   1. “Noble Drew Ali” lacks capacity to sue, and he and the Moorish Science Temple
      lack standing.

         Plaintiffs appear to be associated with the Moorish Science Temple of America. Judge

Pratter provided useful background on this group in a previous case:

         The Moorish Science Temple of America was founded by Timothy Drew, a/k/a
         Noble Drew Ali, in 1913. See http://www.sevensealspublications.com/56611.html.
         . . . . Drew preached that all African-Americans are of Moorish descent and thus
         are not citizens of the United States. See United States v. James, 328 F.3d 953, 954
         (7th Cir.2003). Drew instructed his followers that all “Moorish Americans” must
         carry a “Moorish passport” bearing one’s “real” name, which was often created
         fictitiously by adding names that Drew claimed corresponded to the three ancient
         Moroccan tribes, “Ali,” “Bey,” or “El,” to one’s given birth name. See United States
         v. Darden, 70 F.3d 1507, 1517 (8th Cir. 1995).

         The Moors claim certain rights as a result of the Treaty of Peace and Friendship of
         1786, entered into by the United States of America and the Kingdom of Morocco
         (the “Treaty”). According to the Moors, the Treaty subjects them only to the laws
         of Morocco, including the taxing provisions. Moreover, the Moors do not believe
         that African Americans are technically citizens of the United States within the

                                                  6
                                               052919
       meaning of the United States Constitution as a result of many of the Moors’
       predecessors being brought to the United States as slaves. Thus, they contend that
       descendants of slaves are not subject to the laws established pursuant to the
       Constitution. See http://www.thenationofmorrish-americans.org/bey.htm. Moors
       also believe that the Dred Scott decision (Scott v. Sanford, 60 U.S. 393, 19 How.
       393, 15 L.Ed. 691 (1857)) stands for the proposition that African-Americans are
       not citizens of the United States and thus the duties of citizens, including abiding
       by the laws of the United States and paying taxes, do not apply to African-
       Americans. See id; see also, James, 328 F.3d at 954 (where the defendant offered
       a defense that his ancestors came from Africa, thus, he was a Moorish national
       required to obey only those laws mentioned in the Treaty).

Great Seal Moorish Sci. Temple of Am., Inc. v. New Jersey, No. CIV.A. 05-CV-345, 2005 WL

2396311, at *1 n.1 (E.D. Pa. Sept. 28, 2005). Assuming that the Plaintiff Noble Drew Ali is

intended to be the historical Noble Drew Ali, he is not a proper party to this action. See

Marrakush Soc. v. New Jersey State Police, No. CIV A 09-2518(JBS), 2009 WL 2366132, at

*25 (D.N.J. July 30, 2009) (“In order to be a litigant in legal proceedings, the litigant—

regardless of whether it is a juridical entity or a natural person—must actually exist.”).

       Moreover, Noble Drew Ali and the Moorish Temple Society lack standing to sue. To

establish standing, a plaintiff must allege facts sufficient to establish an injury-in-fact, which is

“an invasion of a legally protected interest [that] is (a) concrete and particularized, and (b) actual

or imminent, not conjectural or hypothetical.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560

(1992) (internal quotations and citations omitted). The First Amended Complaint contains no

allegations of any injury-in-fact to either Noble Drew Ali or the Moorish Temple Society. Nor

may Noble Drew Ali and the Moorish Temple Society pursue claims on behalf of others because,

subject to exceptions that do not apply in this case, litigants “cannot rest a claim to relief on the

legal rights or interests of third parties.” Powers v. Ohio, 499 U.S. 400, 410 (1991); see also El

Ameen Bey v. Stumpf, 825 F. Supp. 2d 537 (D.N.J. 2011) (holding that pro se plaintiff could not

litigate claims on behalf of two other plaintiffs without any showing as to each plaintiff's



                                                  7
                                               052919
individual standing to prosecute those claims).These two plaintiffs also lack the authority to

assert claims on behalf of others because a party may not represent another party pro se. See

Itiowe v. Trentonian, 620 F. App’x 65, 68 (3d Cir. 2015).

       Accordingly, the claims of Plaintiffs Noble Drew Ali and the Moorish Temple

Society are dismissed.

   2. The First Amended Complaint does not contain a short and plain statement of the
      grounds for relief and fails to state a claim.

       Federal Rule of Civil Procedure 8(a) requires a pleading to contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(1)-

(2); see also Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 573 (2007). Each averment must be

“simple, concise, and direct.” Fed. R. Civ. P. 8(d)(1). Additionally, Rule 8 “requires that

pleadings provide enough information to put a defendant on sufficient notice to prepare their

defense and also ensure that the Court is sufficiently informed to determine the issue.” Harris v.

Julia, No. 18-CV-4502, 2018 WL 5316352, at *2 (E.D. Pa. Oct. 25, 2018) (citing Fabian v. St.

Mary’s Med. Ctr., No. Civ. A. 16-4741, 2017 WL 3494219, at *3 (E.D. Pa. Aug. 11, 2017)).

       “To survive a motion to dismiss, ‘a complaint must contain sufficient factual matter,

accepted as true to state a claim to relief that is plausible on its face.’” Sheridan v. NGK Metals

Corp., 609 F.3d 239, 262 n. 27 (quoting Iqbal, 556 U.S. at 678). The plausibility standard “asks

for more than a sheer possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). “[T]he tenet that a court must accept as true all of the allegations contained

in a complaint is inapplicable to legal conclusions.” Iqbal, 556 U.S. at 678; see Twombly, 550

U.S. at 555 (the court is “not bound to accept as true a legal conclusion couched as a factual

allegation”) (internal quotation marks omitted). “While legal conclusions can provide the




                                                  8
                                               052919
framework of a complaint, they must be supported by factual allegations.” Iqbal, 556 U.S. at

679.

       The First Amended Complaint does not comply with the requirements of Rule 8(a). It

does not provide a short and plain statement of Plaintiffs’ claims, but instead a rambling and

vague series of assertions that the Defendants have violated Plaintiffs’ constitutional rights. For

example:

       The defendants have violated our inalienable rights by compulsion of spurious
       demands of drivers license, passports, wage garnishments, liens on property and
       many other statutes and codes that have led to the loss of herediments corpal [sic]
       and incorporeal employment, which has affected revenue for the families and are
       still causing injuries that have put some into homeless situations, incarceration from
       warrants that have been signed by non-judges (corum non-judice), divorce, time
       away from our Moorish American Asiatic children and some Moorish American
       Asiatic children have been separated from their Moorish American Asiatic mothers
       and Moorish American Asiatic fathers and sometimes the whole Moorish American
       Asiatic family.

First Amend. Compl. 7. Plaintiffs also complain about the “lower courts” placing “fraudulent

marks on our character by placing our attribute into a data system for all those to see that the

Plaintiffs committed crimes and send correspondence indicating that the plantiffs [sic] are on

Adult probation, fraudulent debt collecting practices, converting civic procedures to criminal

procedures, etc.” First Amend. Compl. 8. However, Plaintiffs allege no specific actions by any

defendant that allegedly violate their constitutional rights. At best, Plaintiffs seem to allege that

the exercise of state law over them violates their freedom of religion as “Moorish Americans.”

To the extent that Plaintiffs claim they are exempt from state law because they are “Moorish

American,” their claim is frivolous. See Atun El v. United States, No. CIV.A. 13-3970, 2014 WL

1281230, at *2 (E.D. Pa. Mar. 31, 2014) (dismissing unclear complaint that appeared to allege

that plaintiff, as a Moorish American, was not subject to criminal code of the District of

Columbia and that criminal convictions in the District of Columbia were invalid); El-Bey v.

                                                  9
                                               052919
North Carolina, No. 5:11-CV-00423-FL, 2012 WL 368374, at *2 (E.D.N.C. Jan. 9, 2012)

(finding that “any claim based on the contention that Plaintiffs are not subject to the laws of

North Carolina because of their alleged Moorish nationality and the Treaty of Peace and

Friendship of 1787 is frivolous”), report and recommendation adopted, No. 5:11-CV-423-FL,

2012 WL 368369 (E.D.N.C. Feb. 3, 2012). The First Amended Complaint fails to state a claim

by alleging sufficient facts to support a plausible, non-frivolous claim on its face. See Bey v.

Peltier, No. EDCV172552FMOKS, 2018 WL 1858189, at *3 (C.D. Cal. Jan. 25, 2018) (holding

that complaint against municipal authorities that alleged that Plaintiff was exempt from paying

fine violated Rule 8 because it contained only a “litany of rambling, incoherent claims”), report

and recommendation adopted, No. EDCV172552FMOKS, 2018 WL 851291 (C.D. Cal. Feb. 12,

2018)

          Additionally, the First Amended Complaint is properly dismissed under Rule 12(b)(6) for

failure to state a claim upon which relief can be granted. Reading the First Amended Complaint

generously, Plaintiffs appear to bring a claim under the Free Exercise Clause of the First

Amendment, stating “in short we the Moorish Americans are practicing our religion that is the

Divine Law of Allah and encompasses the Supreme law of the land The American Constitution

and Treaties.” First Amend. Compl. 6. The First Amendment to the United States Constitution

provides that “Congress shall make no law . . . prohibiting the free exercise [of religion].”

Tenafly Eruv Ass’n, Inc. v. Borough of Tenafly, 309 F.3d 144, 165 (3d Cir. 2002) (quoting U.S.

Const. amend. I) (alteration in original). The Free Exercise Clause applies to state and local

government under the Fourteenth Amendment. See Cantwell v. Connecticut, 310 U.S. 296, 303

(1940).




                                                10
                                              052919
       “Depending on the nature of the challenged law or government action, a free exercise

claim can prompt either strict scrutiny or rational basis review.” Tenafly Eruv Ass’n, Inc., 309

F.3d at 165. When a challenged law “is ‘neutral’ and ‘generally applicable,’ and burdens

religious conduct only incidentally, the Free Exercise Clause offers no protection.” Id. at 165

(citing Employment Div. v. Smith, 494 U.S. 872, 879 (1990)); see also Fraternal Order of Police

Newark Lodge No. 12 v. City of Newark, 170 F.3d 359, 364 (3d Cir. 1999) (explaining that in

cases involving state laws affecting religious freedoms, Smith is the appropriate framework for

analysis because the federal Religious Freedom Restoration Act of 1993, passed by Congress in

response to Smith, does not apply to state actions). Thus, the constitutionality of a neutral and

generally applicable state or local law under the Free Exercise clause is evaluated using the

rational basis standard, which requires merely that the government action be “rationally related

to a legitimate government objective.” Fulton v. City of Philadelphia, 320 F. Supp. 3d 661, 680

and n.20 (E.D. Pa. 2018), aff’d, 922 F.3d 140 (3d Cir. 2019).

       Plaintiffs seem, at best, to challenge only neutral and generally applicable state and

municipal laws. Plaintiffs seem to claim that their heritage as Moorish Americans exempts them

from state law pursuant to the “Treaty of Peace and Friendship” with Morocco. A district court

within the Third Circuit has identified this “Treaty of Peace and Friendship” as the Treaty with

Morocco sealed by the Emperor of Morocco on June 23, 1786, and ratified by the United States

July 18, 1787, and has recognized that any claim of exemption from state law under that treaty is

“facially frivolous.” El Ameen Bey, 825 F. Supp. 2d at 558 and n.10.3 Plaintiffs’ First Amended

Complaint contains no allegations that state a claim under the Free Exercise Clause.




3
      The Treaty with Morocco is one of the Barbary Treaties (executed, during 1795–1836
between the United States and semi-autonomous North African city-states of Algiers, Tunis, and
                                                11
                                              052919
       Plaintiffs’ First Amended Complaint contains no short and plain statement of Plaintiffs’

claims and fails to state a claim on which relief can be granted. Accordingly, the Court grants

Defendants’ motions to dismiss the First Amended Complaint.4 When dismissing a case brought

by a pro se plaintiff, a court must decide whether the dismissal will be with prejudice or without

prejudice to leave to amend. Hoffenberg v. United States, No. CIV.A. 10-2788 JBS, 2012 WL

379934, at *5 (D.N.J. Feb. 6, 2012) (citing Grayson v. Mayview State Hospital, 293 F.3d 103,

110–11 (3d Cir. 2002)). Because Plaintiffs have already attempted to amend their complaint two

more times, albeit without leave of Court, the Court next considers the Second and Third

Amended Complaints to determine whether amendment is proper.

   B. The Second Amended Complaint and Third Amended Complaint are stricken
      because Plaintiffs did not request leave of court and amendment would be futile.

       Federal Rule of Civil Procedure 15(a)(1)(A) permits a party to amend a pleading once as

a matter of course. Plaintiffs did so when they filed their First Amended Complaint. After one

amendment, “a party may amend its pleading only with the opposing party’s written consent or

the court’s leave. The court should freely give leave when justice so requires.” Fed. R. Civ. P.

15(a)(2). Plaintiffs filed the Second and Third Amended Complaints without the Defendants’

consent and therefore require the court’s leave to file them. See Rauso v. Fein, No. 13-CV-693,



Tripoli, and the Sultanate of Morocco). El Ameen Bey v. Stumpf, 825 F. Supp. 2d 537, 558 n.10
(D.N.J. 2011).
4
        The Court recognizes additional grounds for dismissal that it need not address at length in
light of the foregoing analysis. Because Plaintiffs’ claims against Defendants Magisterial District
Judge Mary Mongiovi Sponaugle, Honorable Howard Knisely and Magisterial District Judge
David Miller seem to concern Defendants’ performance of their judicial duties, and judges are
immune from suit for judicial acts within their jurisdiction, the judicial Defendants are entitled to
immunity. See Figueroa v. Blackburn, 208, F.3d 435, 443 (3d Cir. 2000 (holding that judges are
generally entitled to judicial immunity). Additionally, Defendants Moovelook, David Kilgore,
Marshall Rieger, Dezeray Davis, Steven J. Golightly, Department of Child Support Services,
Michael Wilkening, Nakisha Dickens, and Sherri Carter are properly dismissed under Rule 4(m)
because Plaintiffs never served them as directed by the Clerk of Court.
                                                12
                                              052919
2017 WL 3279009, at *2 (E.D. Pa. Aug. 2, 2017). Although a court should grant leave to amend

freely, it may deny leave to amend for “undue delay, bad faith, dilatory motive, prejudice, and

futility.” Shane v. Fauver, 213 F.3d 113, 115 (3d Cir. 2000). Amendment “would be futile when

‘the complaint, as amended, would fail to state a claim upon which relief could be granted.’” In

re NAHC, Inc. Sec. Litig., 306 F.3d 1314, 1332 (3d Cir. 2002) (quoting In re Burlington Coat

Factory Sec. Litig., 114 F.3d 1410, 1434 (3d Cir. 1997)).

       Plaintiffs have not sought leave to amend, even retroactively. Cf. Caruso v. Lanigan, No.

CV 13-5837 (FLW), 2015 WL 5722718, at *3 (D.N.J. Sept. 29, 2015) (addressing motion for

leave to amend filed after amended complaint). Regardless, the Court denies leave to amend

because Plaintiffs’ Second and Third Amended Complaints fail to state claims upon which relief

could be granted; therefore, amendment would be futile.

       The Second and Third Amended Complaints suffer from the same fatal defects as the

First. The factual allegations of the Second Amended Complaint suggest that Plaintiffs are

complaining about Keniece A. Ford El’s loss of custody of her children in the Sacramento

Family Court. However, Keniece A. Ford El is not a party to this action and, as discussed above,

Plaintiffs may not represent other pro se parties. The Second Amended Complaint includes a

declaration from Plaintiff C. Barnes Bey; however, it includes a string of “whereas” clauses that

make no particularized allegations against any defendant, other than to say that “[e]ach defendant

to further their compelling interest functioned as a whole and orchestrated to violated [sic] my

free national inalienable rights.” As discussed above, Plaintiffs cannot claim exemption from

state law based on their status as Moorish Americans or the Treaty with Morocco. Neither the

allegations on behalf of Keneice A. Ford El nor C. Barnes Bey include a short and plain

statement of any viable claim.



                                               13
                                             052919
          The same is true of the Third Amended Complaint. It appears to raise allegations on

behalf of yet another individual, named Sheik Steffon Johns El, challenging actions in California

that violated his “free national being” as a Moorish American. Third Amend. Compl. 11. Again,

Plaintiffs have no standing to represent another party and the Third Amended Complaint

contains no discernible allegations that state any claim for relief.

          Because Plaintiffs’ First Amended Complaint fails to state a claim and Plaintiffs have

tried to amend twice—without court permission—and still have failed to state a claim, the court

concludes that future amendment would be futile and dismisses Plaintiff’s claims with prejudice

for failure to comply with Fed. R. Civ. P. 8 and failure to state a claim upon which relief may be

granted under Fed. R. Civ. P. 12(b)(6).

   III.      CONCLUSION

          For the reasons discussed above, Defendants’ motions to dismiss Plaintiffs’ First

Amended Complaint are granted. Defendants’ Motions to Dismiss the Second and Third

Amended Complaints are granted in that the Court concludes that the Second and Third

Amended Complaints fail to state a claim and denies leave to amend. Therefore, the First

Amended Complaint is dismissed with prejudice. A separate Order follows.



                                                       BY THE COURT:



                                                       /s/ Joseph F. Leeson, Jr.
                                                       JOSEPH F. LEESON, JR.
                                                       United States District Judge




                                                 14
                                               052919
